DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-6, 10-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al (US2020/0089437) in view of Snider et al (US2019/0138650).

Regarding claims 1, 10 and 19, Childress teaches a method for dynamically configuring Internet-of-Things (loT) sensors 
(Childress, Fig. 5, [0050-0051])
generating, by a sensor configuration and validation device and for each of a plurality of loT sensors, a matching table based on a plurality of sensor attributes extracted from a product data associated with an loT sensor;
(Childress, Figs. 1-3, “The group of devices may form an IoT group. The devices may be IoT devices. The group of devices includes devices 200a, 200b . . . 200n. The group of devices 200a, 200b, . . . 200n is a virtual device and may be coupled to an analysis engine 290 that analyzes and uses data provided by the virtual device”, [0020]; “The grouping system 110 may capture the attributes by one or more of: 1) based on documentation stored for the devices and public data for the devices and 2) analyzing data transmitted by the devices”, [0021]; the attribute information implies a matching process for identifying the devices of interest)
acquiring, by the sensor configuration and validation device and for each of the plurality of loT sensors, an identification information and an operational information associated with the IoT sensor and a set of neighboring loT sensors;
(Childress, Figs. 1-3, “the grouping system 110 captures the attributes of the devices…the captured attributes include…addressability (what address/name to use to contact the device)”, [0022]; “The attributes of a device include, for example, behavior, state, sensor reading, etc…the state may be, for example, on/off, in-service vs. out-of-service, moving/not-moving, active vs. idle, being charged vs. running on battery power, etc”, [0021]; “the captured attributes include, …, location”, [0022]; “In block 302, the grouping system 110 identifies one or more groups of devices based on attributes for each group. The grouping system 110 may identify each of the groups by one or more of: 1) a pre-determined number of common attributes, 2) device proximity”, [0024], => neighboring IoT devices)
identifying, by the sensor configuration and validation device, an appropriate set of loT sensors from the plurality of loT sensors, based on a user requirement, the matching table, the identification information and the operational information, 
(Childress, Figs. 1-3, “a group is formed if devices have a pre-determined number of attributes in common. With embodiments, the pre-determined number may be set by system administrators or other users”, [0025],  “In block 302, the grouping system 110 identifies one or more groups of devices based on attributes for each group”, [0024]; => matching attributes; “the grouping system 110 captures the attributes of the devices…the captured attributes include…addressability (what address/name to use to contact the device)”, [0022]; “The attributes of a device include, for example, behavior, state, sensor reading, etc…the state may be, for example, on/off, in-service vs. out-of-service, moving/not-moving, active vs. idle, being charged vs. running on battery power, etc”, [0021])
	While Childress teaches clustering IoT devices with learning techniques, Childress does not expressly disclose but Snider teaches:
	…using a Reinforcement Learning (RL) model;
(Snider, Fig. 2, “S230 may function to implement a machine learning system comprising one or more machine learning models and/or an ensemble of machine learning models that function to identify clusters of communication nodes… first trained machine learning model that identifies clusters based on a group of communication nodes having a common geographic location or being in geographic proximity to each other”, [0064]; Fig. 1, “The machine learning system 114 may employ any suitable machine learning including one or more of:… reinforcement learning”, [0045])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Snider into the system or method of Childress in order to use the action (clustering)/ reward mechanism for achieving a goal (optimum clustering) with reinforcement learning. The combination of Childress and Snider also teaches other enhanced capabilities.
	The combination of Childress and Snider further teaches:
wherein the RL model is trained to determine the appropriate set of loT sensors by rewarding or penalizing a plurality of sets of loT sensors based on their respective performance scores; and
dynamically configuring, by the sensor configuration and validation device, each of the appropriate set of loT sensors based on a vendor type.
(Snider, Fig. 2, “collect communication node data including characteristics and/or attributes about each of the communication nodes…The communication node data may include…electronic communication service provider, [0056], service provider is a service vendor type associated with the communication node (IoT node); “S230 implements an ensemble of machine learning models comprising a plurality of distinct learning models with each of the distinct machine learning models functioning to estimate or identify a cluster of related communication nodes based on a characteristic and/or feature of the messaging communication data and/or a characteristic and/or feature of the communication nodes”, [0064], using reinforcement learning ([0045]); when applying reinforcement learning for node clustering, e.g., based on service provider type (service vendor type), different clustering approaches (actions) may result in different clustering performances (scores) which are associated with different rewards or penalties; the goal is to maximize the total reward; this is the general characteristic of reinforcement learning (see, e.g., Osinski et al, 2018, “What is reinforcement learning? The complete guide”, https://deepsense.ai/what-is-reinforcement-learning-the-complete-guide/)

Regarding claims 2 and 11, the combination of Childress and Snider teaches its/their base claim(s).
The combination further teaches the method of claim 1, wherein generating the matching table further comprises:
fetching the product data from at least one of sensors, an image of the sensor, a product document associated with the sensor; and
extracting the plurality of sensor attributes from the product data by employing at least one of a Natural Language Processing (NLP) model, and an Artificial Neural Network (ANN) model.
(Childress, Figs. 1-3, “the grouping system 110 captures the attributes of the devices based on documentation stored for the devices and public data for the devices”, [0022]; “the grouping system 110 uses statistical techniques to identify groups based on collected attributes. One such statistical technique is referred to as cluster analysis and may be used to group samples (in this case, it would be samples coming from a set of devices done during a "learning" mode)”, [0029]; Snider, Figs. 1-2, “collect communication node data including characteristics and/or attributes about each of the communication nodes”, [0056]; “The machine learning system 114 may employ any suitable machine learning including one or more of:… an artificial neural network model”, [0045])

Regarding claims 3 and 12, the combination of Childress and Snider teaches its/their base claim(s).
The combination further teaches the method of claim 1, wherein:
the plurality of sensor attributes comprises at least one of a sensor capability, a sensor usage, and a sensor application;
(Childress, “the device types include, for example, camera, motion detector, temperature sensor, weather unit (humidity, wind speed, light level, rain/not-rain, etc.), GPS sensor, etc”, [0028])
the identification information comprises a unique identification number, a vendor identification, or a vendor make information; and
the operational information comprises a gateway IP address, a physical location, a current state, a voting information, or a working mode.
(Childress, “the captured attributes include, for example, addressability (what address/name to use to contact the device), location, communication techniques/protocols, etc”, [0022])


Regarding claims 4 and 13, the combination of Childress and Snider teaches its/their base claim(s).
The combination further teaches the method of claim 1, wherein the set of neighboring loT sensors are determined based on the physical location and the vendor type for each of the plurality of loT sensors.
(Snider, Fig. 2, “collect communication node data including characteristics and/or attributes about each of the communication nodes…physical location (e.g., geographic location) of the communication node, electronic communication service provider …, and the like, [0056], service provider is a service vendor type associated with the communication node (IoT node))

Regarding claims 5 and 14, the combination of Childress and Snider teaches its/their base claim(s).
The combination further teaches the method of claim 1, wherein identifying the appropriate set of loT sensors comprises:
identifying the plurality of sets of loT sensors that match the user requirement based on the matching table, the identification information, and the operational information;
(Childress, Figs. 1-3, “In block 302, the grouping system 110 identifies one or more groups of devices based on attributes for each group”, [0024]; => matching attributes; “the grouping system 110 captures the attributes of the devices…the captured attributes include…addressability (what address/name to use to contact the device)”, [0022]; “The attributes of a device include, for example, behavior, state, sensor reading, etc…the state may be, for example, on/off, in-service vs. out-of-service, moving/not-moving, active vs. idle, being charged vs. running on battery power, etc”, [0021])
generating a performance score for each of the plurality of sets of loT sensors based on the respective performance parameters,
wherein the performance parameters comprise at least one of a distance among the set neighboring loT sensors, a time taken for task completion, a bandwidth, a constraint, a variance in the vendor type, and a support for protocol range; and
assigning a reward and a penalty to each of the plurality of sets of loT sensors based on their respective performance score.
(Snider, Fig. 2, “collect communication node data including characteristics and/or attributes about each of the communication nodes. The communication node data may include data about…physical location (e.g., geographic location) of the communication node”, [0056]; “S230 implements an ensemble of machine learning models comprising a plurality of distinct learning models with each of the distinct machine learning models functioning to estimate or identify a cluster of related communication nodes based on a characteristic and/or feature of the messaging communication data and/or a characteristic and/or feature of the communication nodes”, [0064], using reinforcement learning ([0045]); when applying reinforcement learning for node clustering, e.g., based on different device attributes, different clustering approaches (actions) may result in different clustering performances (scores) which are associated with different rewards or penalties; the goal is to maximize the total reward; “S230 may function to implement a machine learning system comprising one or more machine learning models and/or an ensemble of machine learning models that function to identify clusters of communication nodes… first trained machine learning model that identifies clusters based on a group of communication nodes having a common geographic location or being in geographic proximity to each other”, [0064])

Regarding claims 6 and 15, the combination of Childress and Snider teaches its/their base claim(s).
The combination further teaches the method of claim 1, wherein dynamically configuring further comprises:
initializing a subset of the appropriate set of loT sensors based on the vendor type using a plurality of initialization parameters; and
(Childress, Fig. 5; update an initial set of clusters (groups) to a new set of clusters based on selected attributes,
configuring the subset of the appropriate set of loT sensors using a set of configuration parameters for a set of validation tests to be performed.
(Snider, Figs. 1-2, “The machine learning system 114 may employ any suitable machine learning including one or more of:… reinforcement learning,… an artificial neural network model”, [0045]; all tests with reinforcement learning or ANN require a set of configuration parameters)

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al (US2020/0089437) in view of Snider et al (US2019/0138650) and further in view of Wu et al (US20210056430).

Regarding claims 7 and 16, the combination of Childress and Snider teaches its/their base claim(s).
The combination further teaches the method of claim 1, further comprising, for each of the appropriate set of loT sensors:
determining a threshold time to maintain the IoT sensor in an operating mode based on the vendor type;
(Snider, as discussed in claim 1, service provider is a service vendor type associated with the communication node (IoT node); “Examples of affinity factors relating to characteristics or features of the electronic communications exchanged between communication nodes include…a length of communication, communication times”, [0043]; the communication between the nodes (IoT devices) may be with the same service provider/vendor type)
	The combination does not expressly disclose but Wu teaches:
acquiring a time series output data from the IoT sensor while the IoT sensor is working in the operating mode; and
detecting a presence and a type of an anomaly based on the time series output data using one of a statistical model or an artificial neural network (ANN) model,
wherein the type of the anomaly comprises one of a temporary anomaly, a malicious anomaly, a fake anomaly, or a permanent anomaly.
(Wu, Fig. 2, s204, time series data from IoT devices, “the time-series data 204 can be generated by IoT devices, such as sensors, components, and devices that are responsive to one or more aspects of their or the surrounding environment's state”, [0026]; “The example conceptual architecture 200 includes an ITSA platform 202 that processes time-series data 204 and uses auto-ML to enable resource-efficient anomaly detection and time-series forecasting”, [0025]; “the ITSA platform 202 generates data models for anomaly detection, forecasting, classification and control from the time-series data 204”, [0026]; “each time-series model being provided as one of a recurrent neural network (RNN), a convolution neural network (CNN), and a generative adversarial network (GAN), determining anomaly scores based on the time-series models, and selectively providing an alert to one or more users, each alert indicating at least one anomaly and a respective probability”, [0005-0006])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wu into the modified system or method of Childress and Snider in order to detect object anomalies via IoT devices by analyzing time-series data from the IoT device using an ANN such as RNN, CNN, GAN or RL. The combination of Childress, Snider and Wu also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 8-9 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 8-9 and 17-18 recite(s) limitation(s) related to verifying and rendering detected anomaly using ANN. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				9/17/2022